IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-21240
                             Summary Calendar


                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

                            TIMOTHY DALE WOOD,

                                               Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. H-01-CR-419-ALL
                        --------------------

                         August 27, 2002
Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

           Timothy Dale Wood appeals from his conviction of making

a false statement on an application to purchase firearms.                  He

contends that the district court should have adjusted his offense

level pursuant to U.S.S.G. § 2X1.1(b)(1), which governs attempt

offenses, because he rescinded the underlying firearms transaction,

and that the district court erroneously determined that it lacked

authority to depart downward from the guideline sentencing range

because he rescinded the transaction.


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 01-21240
                                      -2-

            Wood’s   false-statement       offense     was   not   an   attempt

offense. See United States v. Guerrero, 234 F.3d 259, 262-63 (5th

Cir. 2000), cert. denied, 532 U.S. 1074 (2001).                    The attempt

guideline,     U.S.S.G.     §   2X1.1(b)(1),     was   inapplicable     to    his

sentence.    The record indicated that the district court denied

Wood’s downward departure request on its merits, not because the

district court believed it lacked authority to depart.                  We lack

jurisdiction    to   review     the   district   court’s     decision   not   to

downwardly depart.        United States v. Landerman, 167 F.3d 895, 899

(5th Cir. 1999).

            AFFIRMED.